Citation Nr: 1042322	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for pes planus.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran has expressed his desire to be represented by M.K.  
The Board cannot, however, presently recognize the Veteran's 
representative as she is not accredited by VA's Office of General 
Counsel.  Additional information on this matter is discussed 
below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran failed to attend a scheduled July 15, 2010 
videoconference hearing.  In a June 2010 statement, however, the 
Veteran indicated that he wanted to reschedule his hearing as he 
had yet to receive a copy of his claims file that previously had 
been requested in May 2010.  Indeed, a copy of the claims file 
was not provided to the appellant until September 2010.  Hence, 
the Veteran has presented good cause for his failure to attend 
the July 2010 videoconference hearing.  A new hearing should be 
scheduled.  38 C.F.R. § 20.702(c)(2) (2010).

As noted, the Veteran' s has requested to be represented by M.K.  
Notably, to be recognized by VA as a representative or agent by 
VA an individual must generally seek accreditation under 38 
U.S.C.A. § 5902 (West 2002) (service organization 
representatives) or  38 U.S.C.A. § 5904 (West 2002) (agents and 
attorneys).  A one-time exception to this rule is available under 
38 U.S.C.A. § 5903 (West 2002).  That statute also states that, 
given certain limitations, the Secretary may recognize any 
individual for the preparation, presentation, and prosecution of 
any particular claim for benefits under any of the laws 
administered by the Secretary.  

VA has long interpreted 38 U.S.C.A. § 5903, the statutory 
authority for 38 C.F.R. § 14.630 (2010), as a provision under 
which ''any individual'' may represent a claimant on a one-time-
only basis on a ''particular claim'' for benefits.  
Significantly, VA has no authority under 38 U.S.C.A. § 5903 to 
permit individuals to represent an unlimited number of claimants 
without VA accreditation.  See 78 Fed.Reg. 29852 (May 22, 2008).  
Indeed, 38 U.S.C.A. § 5901 (West 2002), specifically provides 
that "no  individual may act as an agent or attorney in the 
preparation, presentation, or prosecution of any claim ...unless 
such individual has been recognized for such purposes by the 
Secretary.''  

In this case, in March 2010, the Veteran submitted an Appointment 
of Individual as Claimant's Representative Form 21-22a in which 
the Veteran declared that M.K. would represent him under the one-
time basis under 38 C.F.R. § 14.630.  VA records show that M.K. 
previously represented a different veteran under this regulation.  
See Board of Veteran's Appeals Decision Docket No. 09-03 736.  
Hence, M.K. cannot serve this claimant or any other claimant 
before VA without being accredited.  38 U.S.C.A. § 5901; 78 
Fed.Reg. 29852.

Accordingly, the Veteran must be informed of the options 
available to him regarding his representation.  Should M.K. wish 
to represent additional claimants, even on a pro bono basis, she 
must comply with the mandates of 38 C.F.R. § 14.629 (2010).  

Finally, the Board notes that the Veteran has submitted 
additional evidence which has not yet been reviewed by the RO.  
Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified as to 
his choices regarding representation of his 
claim.  Specifically, the Veteran should be 
asked to clarify whether he wishes to:

      a)  Represent himself
b)  Appoint an accredited service 
organization to represent him.
c) Appoint a private attorney or agent 
to represent him.

i)  Should the Veteran chose to 
appoint a private attorney or 
agent, the Veteran should be 
provided with the listing of 
accredited attorneys and agents 
available at 
http://www4.va.gov/ogc/apps/accre
ditation/index.asp   

ii)  Should the Veteran indicate 
that he wishes to still be 
represented by M.K., detailed 
instructions as to how to obtain 
accreditation to represent 
claimants before the VA must be 
provided.  See 38 C.F.R. 
§ 14.629.

All information regarding this matter to 
include requests for further information 
and any all documentation demonstrating 
representation and accreditation must be 
associated with the claims file.

2.  After the above development, the RO 
should review the additional evidence 
submitted by the Veteran in August 2010.  
The RO should then readjudicate the claim 
on appeal.  If the benefit sought on appeal 
remains denied, the RO should then schedule 
the Veteran to appear a video conference 
hearing before a Veterans Law Judge.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


